Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Yonkers City School District, dated February 25, 1993, which, after a hearing, inter alia, found the petitioner guilty of misconduct and terminated his employment in the position of Building Custodian II.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner, a custodial worker employed by the Yonkers Public Schools, was discharged after an investigation revealed, inter alia, that he had participated in the theft of food items from a school cafeteria. Contrary to the petitioner’s contention, upon our review of the record, we find that the determination of the Board of Education of the Yonkers City School District that he was guilty of misconduct is supported by *304substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Berenhaus v Ward, 70 NY2d 436). Significantly, the petitioner admitted to investigators that he misappropriated various food items which were stored in a locked area of the cafeteria, and his admission was corroborated by the testimony of several other witnesses.
We further find that the penalty of discharge was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176,181; Matter of Pell v Board of Educ., 34 NY2d 222, 230).
We have examined the petitioner’s remaining contentions and find that they are without merit. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.